Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 04/14/2022. 
Claims 1, 3, 5, 8-10, 12, 15, 16, 18 have been amended by Applicant.
Claims 4, 7, 11, 14, 19, 20 have been cancelled by Applicant.
Claims 1-3, 5,6, 8-10, 12,13,15-18 are currently pending and have been rejected as follows. 
Response to Amendments
112 (b) rejection in the previous office action is withdrawn in view of Applicant amendment as suggested by Examiner.  
101 rejection is maintained with a detailed analysis and explanation below. 
Response to Arguments
Applicant’s 04/14/2022 amendment necessitated new grounds of rejection in this action.
Response to 101 Arguments
	* Remarks 04/14/2022 p.16-p.18 ¶1 points to Original Specification ¶ [0001] - ¶ [0004], ¶ [0051]-¶ [0053] to argue that independent claim 1 provides an improved system. 
	* Remarks 04/14/2022 p.19 ¶2 points to USPTO’s Example 39.  
	* Remarks 04/14/2022 p.19 ¶ 3-p.20 ¶1 further argues that the limitations in claim 1 are not routine or conventional and amount to an inventive concept. 
    Examiner fully considered the arguments but respectfully disagrees finding them unpersuasive. 
    Examiner first points to Remarks 04/14/2022 p.16 last ¶-p.17 ¶1 citing Original Spec. ¶ [0004] “identifying the problem as the financial institution and/or the merchant may be unable to accurately determine a MCC in which the customer is likely to conduct a payment transaction because the financial institution and/or the merchant did not take into consideration that a user
did not make purchases in a merchant category associated with the MCC or did not make purchases at a merchant in a merchant category associated with the MCC during a time interval (e.g., a day, a week, and/or the like). Accordingly, the financial institution and/or the merchant may communicate offers to the customer that are ineffective at encouraging the customer to
conduct a payment transaction in a merchant category associated with a MCC. By communicating offers that are ineffective, network resources and/or processing resources may be wasted as compared to communicating a smaller number of offers that are effective”. Thus, the alleged problem of communicat[ing] ineffective offers is at best entrepreneurial and abstract, rather than technological. Just because it communicates ineffective offers, the network and/or processing resources could be wasted, the problem does not immediately qualify as a technological problem. Instead the asserted problem is merely a result of the ineffective abstract concept itself. 
	Simply put, while there might be a problem with communicating ineffective offers, there is no underlining technological problem with the computer resources themselves. 
	Next, Examiner submits that in the same manner as the problem is not technological, the solution itself is no improvement to actual technology or the computer itself. For example, as revealed by the Original Specification ¶ [0051]-[0053] cited by Remarks 04/14/2022 p.17 ¶2-p.18 ¶1, the proposed solution is to determine a dominant account profile whose highest prediction score corresponds to a recommended dominant account profile to more effectively determine an offer at encouraging the user to conduct a payment transaction in a merchant category. 
	Thus, similar to how the problem is entrepreneurial or commercial and thus abstract rather than technological, the solution itself is also entrepreneurial, commercial or abstract rather than technological. Simply said, here any alleged improvement aimed at effective targeting of an offer for a behavioral modification to encourage the user to conduct payment transaction in a merchant category associated with the payment transaction category, is not an improvement in the underlining technology of the computer itself. This finding is crucial since according to
MPEP 2106.05(a) II: it is important to keep in mind that an improvement in the abstract idea itself (e.g.  fundamental economic concept) is not improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. In a similar manner, 
MPEP 2106.04 I. cites “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979”: to similarly state that even “groundbreaking, innovative, or even brilliant discovery” [akin to improved opportunities] “does not by itself satisfy the §101 inquiry”. The rationale in “Myriad” was further corroborated by “SAP Am, Inc v InvestPic, LLC, No 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02, 2018)” which again emphasized that “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant” (akin here to effective targeted offer at Remarks 04/14/2022 p.17 last ¶ to p.18 ¶1 - Spec ¶ [0053]) “those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” [here fundamental economic and commercial practices which consider behavioral or social activities corresponding to Certain Methods of Organizing Human Activities at MPEP 2106.04(a)(2) II]. “An advance of that nature is ineligible for patenting”. 
	Simply said here, as in “SAP” supra, “no matter how much of an advance in the field” [here improved offer targeting] “the claims” [would] “recite the advance” [would still] “lie entirely in the realm of abstract ideas” with no plausibly alleged innovation in non-abstract application realm. 
	The Federal Circuit findings in “SAP” are further corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” again undelaying the difference between improvement to entrepreneurial goal objective [here improved offer targeting] and actual improvement to actual technology. MPEP 2106.04. Also, a claim is not patent eligible merely because it applies an abstract idea in a narrow way. That is, an “improvement in the judicial exception itself” (akin here to Remarks 04/14/2022 p.17 last ¶ to p.18 ¶1 - Spec ¶ [0053]) “is not an improvement in technology”. MPEP 2106.04(d)(1). 
	Here, the newly added features of “account profile classification” “to provide” “a prediction as to whether a user will use an account associated with the user to conduct a threshold value of payment transactions in one or more payment transaction categories of a plurality of payment transaction categories during the predetermined time interval” and “generating” “an offer based on determining that the prediction score of the recommended dominant account profile satisfies a threshold value of the prediction score” still recites or at least describe or set forth fundamental economic practices and/or commercial interactions in the form of advertising, marketing, sales activities and/or behaviors and business relations, as broadly defined by MPEP 2106.04(a)(2) II.
        Further still, according to MPEP 2106.05(f)(2) merely applying the business method1 [here identified above], or mathematical algorithm2 [here “processing the transaction data to obtain training data for the dominant account profile classification model”, “dominant account profile satisfies a threshold value of the prediction score”] by an additional, computer-based elements, recited here by expression “with at least one processor” at independent Claim1, does not integrate the abstract idea into a practical application or provide significantly more. Similarly, according to 
MPEP 2106.05(a) providing historical usage information to users while they are inputting data, to improve the quality and organization of information added to a database3, may not be sufficient to show an improvement in computer-functionality, because an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality. 
	With respect to Examples 39, as argued by Applicant at Remarks 04/14/2022 p.19 ¶3, the Examiner  submits that all the examples issued by the Office in conjunction with the examining guidance are merely hypothetical and non-precedential and do not carry the weight of Court decisions and hence are not used as basis for a subject matter eligibility rejection. USPTO “2019 PEG, 101 Examples 37-42 document entitled “Subject Matter Eligibility Examples: Abstract Ideas” p.1 ¶1 2nd sentence. “The examples below are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG” corroborating “May 2016 Update: Memorandum - Formulating a Subject Matter Eligibility Rejection and Evaluating the Applicant’s Response to a Subject Matter Eligibility Rejection”, p.5 ¶2 Section C: “USPTO issued examples in conjunction with the Interim Eligibility Guidance, including […] July 2015 Update Appendix I: Examples […]; These examples, many of which are hypothetical, were drafted to show exemplary analyses under the Interim Eligibility Guidance and are intended to be illustrative of the analysis only. While some of the fact patterns draw from U.S. Supreme Court and U.S. Court of Appeals for the Federal Circuit decisions, the examples do not carry the weight of court decisions. Therefore, the examples should not be used as a basis for a subject matter eligibility rejection.  
Moreover, the hypothetical and non-precedential Example 39 is irreconcilably different than the ones claimed here, because its eligibility ensued from technological recitations of expanded training of facial images developed by applying mathematical transformation functions (i.e. rotating, shifting, or mirroring or filtering transformations, for example, smoothing or contrast reduction) on an acquired set of facial images. Here however, the currently argued claim 1 is devoid of any technological improvement remotely similar to facial image adjustment or recognition. Rather as admitted by Applicant with respect to Original Spec ¶ [0052] - ¶ [0053] at Remarks 04/14/2022 p.17 ¶3 - p.18 ¶1 the present invention is effective at accurately determining a dominant account profile for an account of a user so that a payment transaction category may be identified, which can be used to determine an offer to be communicated to the user that is effective at encouraging the user to conduct a payment transaction in a merchant category associated with the payment transaction category. 
   Thus, as previously identified by Examiner above the invention would at best provide an entrepreneurial and abstract improvement rather than a technological one. 
	With respect to the capabilities of the “processor”, as an additional computer-based element, to “change the transaction data into a format” as amended at independent Claims 1,9,16, the Examiner responds by pointing to MPEP 2106.04(d)(1) ¶2 which states: “if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement”. Yet here the Original Specification ¶[0094] 2nd sentence recites a similar disclosure as in the claim, namely: “transaction service provider system 102 may process the transaction data to change the transaction data into a format that may be analyzed (e.g., by transaction service provider system 102) to generate a dominant account profile classification model”. Therefore, in the absence of any technological details of format changing, the Examiner relies on MPEP 2106.04(II) (A) 2. which cites RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) to state recitations similar to encoding and decoding do not render the claim non-abstract. In a similar vein, “Secured Mail Sols., LLC v. Universal Wilde, Inc., 873 F.3d 905, 124 U.S.P.Q.2d 1502 (Fed. Cir. 2017), Court Opinion” found encoding as commonplace and conventional example of formatting. 
	It then reasonably follows that “chang[ing] the transaction data into a format” akin to encoding or decoding, should similarly not render the current claims eligible. This is further bolstered by MPEP 2106.05(f) which found that merely using software to tailor information and provide it to the user on generic computer4, does not integrate the abstract idea into a practical application or provide significantly more. Similarly, MPEP 2106.05(f) cites “Intellectual Ventures I LLC v. Capital One Fin. Corp., 121 USPQ2d 1940, Fed. Cir. 2017”, to state that patent eligibility is not granted when the additional computer elements apply the abstract exception. Specifically, in “Intellectual Ventures” supra, the Court did not find as reason for eligibility creating a dynamic document based upon management record types - MRTs and primary record types - PRTs, to allow the system can modify [or change] multiple sets of XML data components. Similarly, in “Intellectual Ventures I LLC v. T-Mobile USA, Inc., No. C.A. No. 13-1632-LPS, 2017 BL 295361, 2017 WL 3706495 (D. Del. Aug. 23, 2017), Court Opinion” the Court reach a similar ineligibility verdict even when requiring converting a multimedia message into a common format for sending to another party and then converting the received common format back into [a] multimedia message. Similarly, MPEP 2106.05(f) cites “FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)” to state that a process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, does not integrate the abstract idea into a practical application or provides significantly more. Specifically, upon closer scrutiny on “FairWarning” supra, the Examiner discovers that the Federal Circuit found that just because the limitations could be performed more efficiently via a computer did not materially alter [in]eligibility of the claimed subject matter. Also in “FairWarning” the Court found that accessing information [akin here to “transactions”], combing and compiling such information from different data sources [akin here to “generated dominant account profile classification” and “change[d] transaction data into a format” in light of Original Spec ¶ [0002] - ¶ [0004] at Remarks 04/14/2022 p.16 last ¶ to p.17 ¶1], and generating a full picture of user activity, frequency of activity [akin here to “provide an output that includes a prediction as to whether a user will use an account”, “report associated with the recommended dominant account profile of the plurality of dominant account profiles for the account based on determining the recommended dominant account profile”  in light of Original Spec. ¶ [0051]  ¶ [0053] at Remarks 04/14/2022  p.17 ¶2-p.18 ¶1] did not save the claims from patent ineligibility and leading into the next part of the analysis. 
	Similarly, MPEP 2106.05(g) found that additional computer-based elements that are capable to select a particular data source or type of data to be manipulated, represent extra-solution activities that do not render the claims eligible. For example, MPEP 2106.05(g) cites yet another “Intellectual Ventures” case, namely “Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017)” to argue that limiting a database index to XML tags [akin here to a format] represents an extra-solution activity. Moreover, MPEP 2106.05(g) cites “Electric Power Group” to show that selecting information, based on types of information and availability of information in a technological environment, for combined collection, analysis and display also represent an extra-solution activities. 
	Similarly, MPEP 2106.05(h) again cites “Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)” to state that limiting combination of collecting information [here “transaction data”], analyzing it, and displaying certain results of the collection and analysis [here “provide an output that includes a prediction as to whether a user will use an account” “to conduct a threshold value of payment transactions in payment transaction categorie(s) of plurality of payment transaction categories during the predetermined time interval, offer based on determining that the prediction score of the recommended dominant account profile satisfies threshold value of prediction score”] to a particular technological environment or field of use, does not integrate the abstract idea into a practical application or provide significantly more. If necessary, Examiner would also point to Spec ¶ [0118], which corroborates the conventional arrangement of various combinations per MPEP 2106.05(d) analysis.  
	Therefore, Examiner concludes that there is a preponderance of legal evidence to demonstrate that the claims still recite, or at least set forth or describe the abstract exception (Step 2A prong one), with the additional, computer elements [i.e. “processor” etc.] not integrating the abstract exception into practical application (Step 2A prong 2) or provide significantly more than the abstract idea (Step 2B). Thus, the claims are reasoned to be ineligible.

Response to prior art arguments 
	Applicant’s prior art argument(s) at Remarks 04/14/2022 p.20 last ¶ - p.23 ¶3 have been considered but is/are moot in view of the new grounds of rejection. 
Examiner relies on Falkenborg et al, US 20130151388 A1 hereinafter Visa teaching /suggesting
	- “the dominant account profile classification model configured to provide an output that includes a prediction as to whether a user will use an account associated59X0898.DOCXPage 11 of 24Application No. 16/959,564 Paper Dated: April 14, 2022In Reply to USPTO Correspondence of January 14, 2022Attorney Docket No. 08223-2002965 (2518US02)with the user to conduct a threshold value of payment transactions in one or more payment transaction categories of a plurality of payment transaction categories during the predetermined time interval” (Visa ¶ [0192] 2nd sentence: if SKU-level profiles reflect quantity / frequency of purchase determined to satisfy a threshold, then user (101) is also classified or predicted to exhibit high propensity to purchase. ¶ [0219] 1st sentence: identify consumer account (146) with business spending score > threshold corresponding to predetermined probability that user (101) is using consumer account (146) primarily for a business purpose. ¶ [0231] 2nd sentence: the accounts with a business spending score > threshold are identified as most likely being actually used as a business account. ¶ [0233] last sentence: when business spending score > threshold and/or certain parameters (e.g. 342 to 346) satisfy a set of predetermined criteria, the CRM system suggests, or automatically starts, an offer flow targeted based on business needs. ¶ [0340] 1st sentence: a count of transactions in account (146) each having transaction amount >first threshold (eg. V6 or variable 243); a spending amount of transactions in account (146) performed over weekends (e.g., V36 or variable 244). ¶ [0411] number of months (401) counted for having card-present international transactions represents an international purchase frequency proxy for respective account (e.g. 146). The number of months (401) may be limited by a predetermined maxim threshold. When the actual number of months (401) counted to have such card-present international transactions > predetermined maxim threshold, the predetermined maximum threshold is used to compute the value 411), “wherein generating the dominant account profile classification model comprises”:
	- “process the transaction data to obtain training data for the dominant account profile classification model” (Visa ¶ [0229] 4th sentence - ¶ [0230] 2nd sentence: 1st percentage (e.g. 70%) of sampled accounts are used as a training sample, with the remaining accounts (e.g. 30%) being used as holdout sample for validation. a statistics analysis method, such as logistic regression, is applied as optimization tool on training sample to select the predictive variables to best distinguish different spending behavior between the business accounts and individual (consumer) accounts and to form an account classification model for computing the business spending score. The account classification model performance is validated using the holdout sample that is not part of the training sample. ¶ [0235] multiplicity of variables (eg.≈2000) are created based on transaction data (109) as candidate classification variables and used in training process to select a plurality of selected predictive variables (e.g 42). ¶ [0237] the candidate classification variables are evaluated/aggregated at individual account level. Examples of the candidate classification variables include: ¶ [0238] cardholder spending volume: total spend amount aggregated for transactions within each preselected time interval during the period of the transaction data (109) (e.g. 12 months) selected for model training, such as amounts aggregated monthly (e.g. 12 variables for 12-month period), quarterly (e.g. 4 variables for 12 -month period), bi-annually (e.g., 2 variable for the 12-month period), or annually (e.g., 1 variable for the 12-month period);  ¶ [0239] transaction frequency: the number of transactions aggregated for transactions within each preselected time interval during the period of the transaction data (109) (e.g. 12 months) selected for the model training, such as transaction counts aggregated monthly (e.g., 12 variables for the 12-month period), quarterly (e.g. 4 variables for the 12-month period), bi-annually (e.g., 2 variable for the 12-month period), or annually (e.g., 1 variable for the 12-month period); ¶ [0240] average ticket size: total spend amount aggregated for transactions within each preselected time interval during the period of the transaction data (109) (12 months) selected for model training, divided by corresponding number of transactions aggregated in corresponding time interval, i.e. average transaction size computed monthly e.g. 12 variables for 12-month period), quarterly e.g. 4 variables for 12-month period), bi-annually (e.g., 2 variable for 12-month period), or annually e.g. 1 variable for 12-month period); “wherein, the one or more instructions that, when executed cause the at least one processor to process the transaction data, cause the at least one processor to”: 
           - “determine a set of transaction variables based on the transaction data” (Visa ¶ [0230] 1st sentence: select predictive variables to best distinguish different spending behavior between the business accounts and individual (consumer) accounts to form an account classification model); 
	- “change the transaction data into a format to be analyzed to generate the dominant account profile classification model”; (Visa ¶ [0460] 1st sentence hundreds/ thousands  transaction records (301) of a cardholder are converted into hundreds or thousands of variable values (321) for various merchant categories, summarized (335) via factor definitions (331) & cluster definitions (333) into 12 factor values (344) and 1 or 2 cluster IDs (e.g. 343). ¶ [0488] variables (e.g. 313, 315) are normalized and/or standardized. ¶ [0504] the clusters are standardized to represent the predilection of entities in various groups for certain products or services. For example, a set of standardized clusters are formulated for people who shopped, for example, at home improvement stores. The cardholders in same cluster have similar spending behavior. Next at ¶ [0506] a set of affinity values can be computed for an entity, based on the transaction records (301), to indicate the closeness or predilection of the entity to the set of standardized clusters. For example, a cardholder who has a first value representing affinity of the cardholder to 1st cluster may have 2nd value representing affinity of the cardholder to 2nd cluster. For example, if a consumer buys a lot of electronics, the affinity value of the consumer to electronics cluster is high. ¶ [0180] user specific profile (131) is an aggregated spending profile (341) generated using the SKU-level information. in one embodiment, the factor values (344) correspond to factor definitions (331) that are generated based on aggregating spending in different categories of products and/or services. A typical merchant offers products and/or services in many different categories. mid-¶ [0453]: after a number of clusters of entity IDs are identified based on patterns of the aggregated measurements, a set of profiles can be generated for the clusters to represent the characteristics of the clusters. Once the clusters are identified, each of the entity IDs (e.g., corresponding to an account, individual, family) can be assigned to one cluster; and the profile for the corresponding cluster may be used to represent, at least in part, the entity (e.g., account, individual, family). Alternatively, the relationship between an entity (e.g., an account, individual, family) and one or more clusters can be determined (e.g., based on a measurement of closeness to each cluster)
	- “generate the account profile classification model based on the set of transaction variables” (Visa ¶ [0204] 2nd-3rd sentences: based on the characteristics, a classification model or decision tool is developed. In one embodiment, the model is used to evaluate the transactions in an account to determine whether it is more suitable to configure the account for personal consumption or business procurement and financing. ¶ [0230] 1st sentence: a statistics analysis method, such as logistic regression, is applied as the optimization tool on the training sample to select the predictive variables to best distinguish the different spending behavior between the business accounts and individual (consumer) accounts and to form an account classification model for computing the business spending score. ¶ [0462] 1st sentence: characteristics of factors are studied to identify dominant aspects of each factor. ¶ [0506] a set of affinity values can be computed for an entity, based on the transaction records (301), to indicate the closeness or predilection of the entity to the set of standardized clusters. For example, a cardholder who has 1st value representing affinity of cardholder to 1st cluster may have 2nd value representing affinity of cardholder to 2nd cluster. For example, if a consumer buys a lot of electronics, the affinity value of the consumer to electronics cluster is high. ¶ [0180] In one embodiment, user specific profile (131) is an aggregated spending profile (341) that is generated using the SKU-level information. For example, in one embodiment, the factor values (344) correspond to factor definitions (331) that are generated based on aggregating spending in different categories of products and/or services. A typical merchant offers products and/or services in many different categories. mid-¶ [0453]: after a number of clusters of entity IDs are identified based on patterns of the aggregated measurements, a set of profiles can be generated for the clusters to represent the characteristics of the clusters. Once the clusters are identified, each of the entity IDs (e.g., corresponding to an account, individual, family) can be assigned to one cluster; and the profile for the corresponding cluster may be used to represent, at least in part, the entity (e.g., account, individual, family). Alternatively, the relationship between an entity (e.g., an account, individual, family) and one or more clusters can be determined (e.g., based on a measurement of closeness to each cluster); 
	- “generate an offer based on determining that the prediction score of the recommended dominant account profile satisfies a threshold value of the prediction score” (Visa ¶ [0192] 2nd-3rd sentences: if SKU-level profiles of others reflect a quantity or frequency of purchase that is determined to satisfy a threshold, then user (101) may also be classified or predicted to exhibit a high propensity to purchase. Thus, the type and frequency of advertisements that account for such propensity may be appropriately tailored for user (101). ¶ [0215] 2nd sentence: The spending factors or variables (along with their associated coefficients or scaling factors) are used in a classification model or decision tool applied to the transaction data (109) of a specified account (e.g. 146) to determine whether the account is more likely to be a consumer account or a business account, whether the account is more likely being used for personal consumption or business procurement, or whether the account is more suitable to be configured as a consumer account or a business account, based on the actual spending in the account. In one embodiment, based on this determination, marketing and product development activities or offers can be more effectively directed at the intended audience. ¶ [0231] 2nd second: the accounts with a business spending score above a predetermined threshold are identified as most likely being actually used as a business account. ¶ [0233] last sentence: when the business spending score is above a threshold and/or certain parameters (e.g., 342 to 346) satisfy a set of predetermined criteria, the CRM system suggests, or automatically starts, an offer flow targeted based on business needs).
-------------------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 5, 6, 8-10, 12, 13, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 9, 16 are independent and have each been amended to recite among others:
“wherein the transaction data is associated with a plurality of payment transactions conducted within a predetermined time interval of activation of an account involved in the plurality of payment transactions, wherein the plurality of payment transactions involve a user associated with the account, 
wherein the plurality of payment transactions comprises a plurality of payment transactions conducted using a debit account during the predetermined time interval after activation of the debit account”;
“wherein the dominant account profile classification model is configured to provide an output that includes a prediction as to whether a user will use an account associated with the user to conduct a threshold value of payment transactions in one or more payment transaction categories of a plurality of payment transaction categories during the predetermined time interval”…; 
“generating, with at least one processor, a dominant account profile classification model, wherein the dominant account profile classification model is configured to provide an output that includes a prediction as to whether a user will use an account associated with the user to conduct a threshold value of payment transactions in one or more payment transaction categories of a plurality of payment transaction categories during the predetermined time interval”,
[…]
“determining, with at least one processor, for the user, a prediction score for each dominant account profile of a plurality of dominant account profiles, wherein a prediction score for a dominant account profile comprises a prediction of whether the user will conduct a threshold value of payment transactions using the account in one or more payment transaction categories of a plurality of payment transaction categories”;
[…]
“generating, with at least one processor, an offer based on determining that the prediction score of the recommended dominant account profile satisfies a threshold value of the prediction score” rendering each of said claims vague and indefinite because 
	-> I. it is unclear if “payment transactions” subsequently recited at 3rd “wherein” limitation relates back to “a plurality of payment transactions” antecedently recited at 1st wherein limitation, or “the plurality of payment transactions” antecedently recited at 1st and 2nd “wherein” limitation. Since the claims start with “a plurality of payment transactions” then continue to “the plurality of payment transactions” and then subsequently revert back again to just “payment transactions”, Examiner reasons that this is an issue of vagueness and indefiniteness as opposed to one of mere minor informalities that would have warranted a claim objection
	-> II. it is unclear if “a user” as subsequently recited above at third “wherein” limitation, relates back to “a user” as antecedently recited at first “wherein” limitation above
	->  III. it is unclear if “a threshold value” subsequently recited at the last limitation, relates back to “a threshold value” antecedently recited at “determining” limitation, and if  such “threshold value” at “determining” limitation relates back to “a threshold value” antecedently recited above at 3rd “wherein” limitation. 
        Claims 1,9,16 are recommended to be further amended, as an example only, to each recite: 
“wherein the transaction data is associated with a plurality of payment transactions conducted within a predetermined time interval of activation of an account involved in the plurality of payment transactions, wherein the plurality of payment transactions involve a user associated with the account, 
wherein the plurality of payment transactions comprises a plurality of payment transactions conducted using a debit account during the predetermined time interval after activation of the debit account”;
“wherein the dominant account profile classification model is configured to provide an output that includes a prediction as to whether [[]]” the “user will use an account associated with the user to conduct a threshold value of” the plurality of “payment transactions in one or more payment transaction categories of a plurality of payment transaction categories during the predetermined time interval…”;
“generating, with at least one processor, a dominant account profile classification model, wherein the dominant account profile classification model is configured to provide an output that includes a prediction as to whether a user will use an account associated with the user to conduct a threshold value of payment transactions in one or more payment transaction categories of a plurality of payment transaction categories during the predetermined time interval”,
[…]
“determining, with at least one processor, for the user, a prediction score for each dominant account profile of a plurality of dominant account profiles, wherein a prediction score for a dominant account profile comprises a prediction of whether the user will conduct [[]]” the “threshold value of payment transactions using the account in one or more payment transaction categories of a plurality of payment transaction categories”;
[…]
“generating, with at least one processor, an offer based on determining that the prediction score of the recommended dominant account profile satisfies [[]]” the “threshold value of the prediction score”
         Claims 2, 3, 5, 6, 8 are dependent and rejected upon rejected parent independent Claim 1.  
         Claims 10, 12, 13, 15 are dependent &rejected upon rejected parent independent Claim 9.  
         Claims 17, 18 are dependent and rejected upon rejected parent independent Claim 16. 
Clarification(s) and/or correction(s) are required.















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-3, 5, 6, 8-10, 12, 13, 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), describe or set forth the abstract idea as follows, except where strikethrough:
	“…determining a dominant account profile of an account… comprising” (independent Claim 1) : / …determining a dominant account profile of an account”, “comprising:   (independent Claim 9): /50WO 2019/135749PCT/US2018/012322 …determining a dominant account profile of an account, …(independent Claim 16): 
          - “receiving, wherein the plurality of payment transactions comprises a plurality of payment transactions conducted using a debit account during the predetermined time interval after activation of the debit account” (Claims 1, 9, 16) / “wherein the predetermined time interval after activation of the debit account is 30 days” (Claim 16);
	- “generating, wherein the dominant account profile classification model is configured to provide an output that includes a prediction as to whether a user will use an account associated with the user to conduct a threshold value of payment transactions in one or more payment transaction categories of a plurality of payment transaction categories during the predetermined time interval, wherein generating the dominant account profile classification model comprises: 
	- “processing the transaction data to obtain training data for the dominant account profile classification model, wherein processing the transaction data comprises”: 
	- “determining a set of transaction variables based on the transaction data”; 
	- “changing the transaction data into a format to be analyzed to generate the dominant account profile classification model”; “and” 
	- “generating the account profile classification model based on the set of transaction variables”;
	- “determining, 
	- “determining, ; 
	- “determining, ”
	- “generating, ”
	- “communicating, and”   
	- “generating, with at least one processor, an offer based on determining that the prediction score of the recommended dominant account profile satisfies a threshold value of the prediction score”                                                 (independent Claims 1, 9, 16)
	-  “wherein the dominant account profile classification model comprises a multinomial classification model”                              (dependent Claims 2, 17)
	“wherein the plurality of dominant account profiles comprises” (dependent Claim 3): / “wherein the plurality of dominant account profiles comprises at least one of the following” 
                                                             (dependent Claims 10, 18):
	- “1st dominant account profile associated with a first payment transaction category, the first payment transaction category comprising a first threshold value of payment transactions conducted during a predetermined time interval using a card-not-present payment channel independent of one or more merchant categories”;
	- “2nd dominant account profile associated with a second payment transaction category, the second payment transaction category comprising a second threshold value of payment transactions conducted during the predetermined time interval in a fuel merchant category, a food and grocery merchant category, a telecommunications and utilities merchant category, a quick service restaurant (QSR) merchant category, and a drug store and pharmacy merchant category”, 
	- “3rd dominant account profile associated with a third payment transaction category, the third payment transaction category comprising a third threshold value of payment transactions conducted during the predetermined time interval in a restaurants merchant category, an apparel and accessories merchant category, a discount store merchant category, a department store merchant category, a retail goods merchant category, an entertainment merchant category, “and an electronics merchant category”, 
	- “4th dominant account profile associated with a fourth payment transaction category, the fourth payment transaction category comprising a fourth threshold value of payment transactions conducted during the predetermined time interval in a transportation merchant category, a lodging merchant category, a travel services merchant category, an airlines merchant category, and a vehicle rental merchant category, and” 
	- “5th dominant account profile associated with a fifth payment transaction category, the fifth payment transaction category comprising a fifth threshold value of payment transactions conducted during the predetermined time interval in health care merchant category”, “an education”  “and government merchant category”, “a retail services merchant category”, “an automotive merchant category”, “a professional services merchant category” , “a business to business merchant category”, “a direct marketing merchant category, and a wholesale club merchant category”                               (dependent Claims 3, 10, 18)
	- “an account activation variable associated with whether an account of the user was involved in a payment transaction conducted in a payment transaction category”, 
	- “an account activation variable associated with a number of payment transaction categories in which a payment transaction involving an account of the user was conducted”, 
	- “an account activation variable associated with a number of payment transactions involving an account of the user in a payment transaction category”, 
	- “an account activation variable associated with a transaction volume of a plurality of payment transactions involving an account of the user in a payment transaction category”, 
	- “an account activation variable associated with whether an account of the user was involved in a type of payment transaction”, 
	- “an account activation variable associated with a number of payment transactions involving an account of the user based on a type of payment transaction”, 
	- “an account activation variable associated with a transaction volume of a plurality of payment transactions involving an account of the user based on a type of payment transaction”, 
	- “an account activation variable associated with whether an account of the user was involved in a payment transaction during a time interval”, 
	- “an account activation variable associated with a number of payment transactions involving an account of the user during a time interval”, 49WO 2019/135749PCT/US2018/012322 
	- “an account activation variable associated with a transaction volume associated with a plurality of payment transactions involving an account of the user during a time interval”, 
	- “an account activation variable associated with whether an account of a plurality of accounts the user was involved in a payment transaction” 
	- “an account activation variable associated with a number of payment transactions involving an account of a plurality of accounts the user as compared to a number of payment transaction involving the plurality of accounts of the user”, 
	- “an account activation variable associated with a transaction volume of a plurality of payment transactions involving a plurality of accounts the user, or any combination thereof”.  
(dependent Claims 5, 12)
	“wherein the transaction data is first transaction data associated with a first plurality of payment transactions, and the method further comprising”: 
	- “determining transaction data associated with a second plurality of payment transactions involving a plurality of accounts of a plurality of users”
	- “segmenting the second plurality of payment transactions into one or more dominant account profiles of the plurality of dominant account profiles based on the transaction data associated with the second plurality of payment transactions” “and” 
	- “identifying a dominant account profile for each account of the plurality of accounts based on segmenting the second plurality of payment transactions into the one or more dominant account profiles of the plurality of dominant account profiles
(dependent Claims 6, 13)
        - “wherein the predetermined time interval after activation of the debit account is 30 days”                                          
(dependent Claims 8, 15)
-------------------------------------------------------------------------------------------------------------------------------
Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
Here, Examiner points to MPEP 2106.04(a)(2) II to submit that said limitations still recite or at least set forth or describe the abstract grouping of Certain Methods of Organizing Human Activities including: fundamental economic principles and practices, commercial interactions, preponderantly recited above as “payment transactions” “user associated with account”, “report associated with dominant account” etc. at independent Claims 1,9,16, narrowed to “various transaction categories(s)” at dependent Claims 3,10,18, followed by “segmenting the second plurality of payment transactions” at dependent Claims 6, 13; and examples of “transaction conducted using a debit account during the predetermined time interval (i.e. “30 days”) after activation of the debit account” at independent Claim 16 and dependent Claims 8, 15.
Examiner also submits that such “Certain Methods of Organizing Human Activities” as
identified above are implementable through what appear to be mathematical relationships expressed in words when further tested per MPEP 2106.04(a)(2) I. A. Such concepts are expressed here as “prediction scores for account based on dominant account profile classification model threshold value” at independent Claims 1,9,16; “multinomial classification model” at dependent Claims 2, 17; “first” to “fifth” “threshold value” at dependent Claims 3, 10, 18, and several “activation variable(s)” at dependent Claims 5, 12. Also, the newly added features of “account profile classification” “to provide” “a prediction as to whether a user will use an account associated with the user to conduct a threshold value of payment transactions in one or more payment transaction categories of a plurality of payment transaction categories during the predetermined time interval” and “generating” “an offer based on determining that the prediction score of the recommended dominant account profile satisfies a threshold value of the prediction score” still recites or at least describe or set forth fundamental economic practices and/or commercial interactions including advertising, marketing or sales activities or behaviors; business relations, as broadly defined by MPEP 2106.04(a)(2) II, implemented, per MPEP 2106.04(a)(2) I,  with mathematical concepts expresses in words [i.e. “threshold value of prediction score”, “obtain training data for” “classification model” etc.]. 	As per newly added “changing the transaction data into a format to be analyzed to generate the dominant account profile classification model”, the Examiner notes that no the technological details are recited in the claims with respect to the format changing. In the absence of any such technological details for format changing, the Examiner points to MPEP 2106.04(II) (A) 2. which cites RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) to state that recitation of encoding and decoding does not render the claim non-abstract. It is also worth mentioning that according to MPEP 2106.04(a)(2) II certain activity between a person and a computer does not preclude the claims from reciting, describing or setting forth “Certain methods of organizing human activity” grouping
	For now, Examiner submits that there is sufficient legal evidence as iterated by MPEP 2106.04, to demonstrate that the claims recite, or at least describe of set forth the abstract idea. 



-------------------------------------------------------------------------------------------------------------------------------
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the combination of the additional, computer-based elements [initially strikethrough above] is found to merely apply the already recited abstract idea, provide extra-solution activities 
and/ or narrow it to a filed of use or technological environment. For example, per MPEP 2106.05(f)(2) cited by MPEP 2106.04(d) the additional elements of “processor / non-transitory computer-readable medium including instruction(s) that, executed by” “processor” are used in their ordinary capacity to perform in addition to perform a business method or a mathematical algorithm5 and to perform economic tasks as identified above, and tasks to receive, store, transmit data6 as well as monitoring audit log data7 and tailor information [here “report associated with the recommended dominant account profile”] and provide it to the user on a generic computer8.
As another example, MPEP 2106.05(f) relies on Intellectual Ventures I LLC v. Capital One Fin. Corp., 121 USPQ2d 1940, Fed. Cir. 2017, to state that patent eligibility is not granted when the additional computer elements apply the abstract exception. Specifically, in “Intellectual Ventures” supra, the Court did not find as reason for eligibility creating a dynamic document based upon management record types - MRTs and primary record types - PRTs, to allow the system can modify multiple sets of XML data components. Similarly, in “Intellectual Ventures I LLC v. T-Mobile USA, Inc., No. C.A. No. 13-1632-LPS, 2017 BL 295361, 2017 WL 3706495 (D. Del. Aug. 23, 2017), Court Opinion” the Court reach a similar ineligibility verdict even when requiring converting a multimedia message into a common format for sending to another party and then converting the received common format back into [a] multimedia message. 
Similarly, MPEP 2106.05(f) cites “FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)” to state that a process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer. Specifically, upon closer scrutiny on “FairWarning” supra the Examiner discovers that the Federal Circuit found that just because the limitations could be performed more efficiently via a computer did not materially alter the eligibility of the claimed subject matter. Also, in “FairWarning” the Court found that accessing information [akin here to transactions], combing & compiling information from different data sources [akin here to “generated dominant account profile classification” and “change[d] transaction data into a format”], and to generate full picture of user activity, frequency of activity [akin here to “provide an output that includes a prediction as to whether a user will use an account”, “report associated with the recommended dominant account profile of the plurality of dominant account profiles for the account based on determining the recommended dominant account profile”] did not save the claims from patent ineligibility and leading into the next part of the analysis. 
	Similarly, MPEP 2106.05(g) found that additional computer-based elements that are capable to select a particular data source or type of data to be manipulated, represent extra-solution activities that do not render the claims eligible. For example, MPEP 2106.05(g) cites yet another “Intellectual Ventures” case, namely “Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017)” to argue that limiting a database index to XML tags [or format] represents an extra-solution activity. Moreover, MPEP 2106.05(g) cites “Electric Power Group” to show that selecting information, based on types of information and availability of information in a technological environment, for combined collection, analysis and display also represent an extra-solution activities. In a similar manner, 
          MPEP 2106.05(h) cites “Electric Power Group, LLC v. Alstom S.A.,830 F.3d 1350,1354,119 USPQ2d 1739, 1742 (Fed. Cir. 2016)” to state that limiting combination of collecting information [here “transaction data”], analyzing it, and displaying certain results of the collection and analysis [here “provide an output that includes a prediction as to whether a user will use an account” “to conduct a threshold value of payment transactions in one or more payment transaction categories of a plurality of payment transaction categories during the predetermined time interval, offer based on determining that the prediction score of the recommended dominant account profile satisfies a threshold value of the prediction score”] to a particular technological environment, or field of use also does not integrate the abstract idea into a practical application or provide significantly more. 
---------------------------------------------------------------------------------------------------------------------
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea. MPEP 2106.05(f). For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself as sufficient option for evidence.	Assuming further evidence would be require to demonstrate conventionality of the additional, computer-based elements, Examiner would further point to MPEP 2106.05(d) demonstrating that computerized functions for recording customer’s order9, presenting offers & gathering statistics10,  electronic recordkeeping11 [here on “payment transactions”] are well-understood routine, conventional. The same can be said about arranging a hierarchy of groups [here “payment categories”; “dominant account profile classification”], sorting information12 [here “identify dominant account profiles”, “segment transactions” etc.], determining an estimated outcome13 [here “prediction as to whether a user will use an account”, “the prediction score of the recommended dominant account profile satisfies a threshold value of the prediction score”]. If necessary, Examiner would also point as evidence the high level of generality of the recited additional computer elements when read in light of Spec.:
     * Original Spec. ¶ [0049] 4th sentence, reciting at a high level of generality: “In addition, reference to "a server" or "a processor," as used herein, may refer to a previously-recited server and/or processor that is recited as performing a previous step or function, a different server and/or processor, and/or a combination of servers and/or processors”
     * Original Spec. ¶ [0061] 3rd sentence, reciting at a high level of generality: “processor 204 may include a processor (e.g., a central processing unit (CPU), a graphics processing unit (GPU), an accelerated processing unit (APU), etc.), a microprocessor, a digital signal processor (DSP), and/or any processing component (e.g., a field-programmable gate array (FPGA), an application-specific integrated circuit (ASIC), etc.) that can be programmed to perform a function”
    * Original Spec. ¶ [0062] last sentence, at high level of generality: “storage component 208 may include a hard disk (e.g., a magnetic disk, an optical disk, a magneto-optic disk, a solid state disk, etc.), a compact disc (CD), a digital versatile disc (DVD), a floppy disk, a cartridge, a magnetic tape, and/or another type of computer-readable medium, along with a corresponding drive”.
    * Original Spec ¶ [0094] 2nd sentence reciting at high level of generality: “transaction service provider system 102 may process the transaction data to change the transaction data into a format that may be analyzed (e.g., by transaction service provider system 102) to generate a dominant account profile classification model”.
    * Original Spec. ¶ [0118] disclosing the conventional arrangement of various combinations 
 	In conclusion Claims 1-3, 5, 6, 8-10, 12, 13, 15-18 although directed to statutory categories (method or process, system or machine, product with non-transitory medium or article of manufacture) they still recite or set forth the abstract idea (Step 2A prong one), with their additional, computer-based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more (Step 2B). Thus, the claims are ineligible. 


Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,2, 5,6, 8-10,12,13,15-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
	* Falkenborg et al, US 20130151388 A1, by Applicant Visa, hereinafter Visa, in view of 
	* Wandelmer et al, US 20170039637 A1 hereinafter Wandelmer. As per, 
Claims 1, 9, 16 Visa teaches or suggests “A method for determining a dominant account profile of an account, the method comprising”: / “A system for determining a dominant account profile of an account, the system comprising: at least one processor programmed or configured to”: /50WO 2019/135749PCT/US2018/012322 “A computer program product for determining a dominant account profile of an account the, computer program product comprising at least one non- transitory computer-readable medium including one or more instructions that, when executed by at least one processor, cause the at least one processor to” (Visa Figs. 7, 9 , ¶ [0531], ¶ [0532], ¶ [0566], ¶ [0586] - ¶ [0600])  
	- “receiving, with at least one processor, transaction / first transaction data, wherein the transaction data is associated with a plurality of payment transactions conducted within a predetermined time interval  (Visa ¶ [0214]: transaction data, recorded by transaction handler for transactions made using accounts issued by different issuers, is used to identify characteristics of the spending behavior of account owners to develop a classification model or decision tool for determining if a payment account is associated with a consumer or with a business, and/or if the spending in the payment account is primarily for business purposes or for personal purposes. ¶ [0229] 2nd-3rd sentence: the selected accounts are used as account samples. transaction data of payment transactions performed within a predetermined period of time (e.g. past 12 months) are retrieved)
wherein the plurality of payment transactions comprises a plurality of payment transactions conducted using a debit account during the predetermined time interval after activation of the debit account” (independent Claims 1, 9, 16) (¶ [0002]-¶ [0003] processing payments transactions made via debit cards which occur during a period of time i.e. daily) / “” (independent Claim 16);
          - “generating, with at least one processor, a dominant account profile classification model / based on second transaction data” (Visa ¶ [0462] 1st sentence: characteristics of factors are studied to identify dominant aspects of each factor. ¶ [0204] 2nd-3rd sentences: based on the characteristics, a classification model or decision tool is developed and used to evaluate transactions in an account to determine whether it is more suitable to configure the account for personal consumption or business procurement and financing. ¶ [0215] data processing or analysis method, such as a linear regression model, is applied to the transaction data to determine the spending factors or variables (i.e. spending categories, spending patterns, spending amounts, spending trends, etc.) to differentiate consumer account from business account, or tell apart accounts primarily used for personal consumption and accounts used for business procurement. ¶ [0230] 1st sentence: statistics analysis method, such as logistic regression, is applied as the optimization tool on training sample to select the predictive variables to best distinguish the different spending behavior between the business accounts and individual (consumer) accounts to form an account classification model for computing business spending score) “the dominant account profile classification model configured to provide an output that includes a prediction as to whether a user will use an account associated59X0898.DOCXPage 11 of 24Application No. 16/959,564 Paper Dated: April 14, 2022In Reply to USPTO Correspondence of January 14, 2022Attorney Docket No. 08223-2002965 (2518US02)with the user to conduct a threshold value of payment transactions in one or more payment transaction categories of a plurality of payment transaction categories during the predetermined time interval” (Visa ¶ [0192] 2nd sentence: if SKU-level profiles reflect quantity / frequency of purchase determined to satisfy a threshold, then user (101) is also classified or predicted to exhibit high propensity to purchase. ¶ [0219] 1st sentence: identify a consumer account (146) that has business spending score > threshold corresponding to predetermined probability that user (101) is using consumer account (146) primarily for a business purpose. ¶ [0231] 2nd sentence: the accounts with a business spending score > threshold are identified as most likely being actually used as a business account. ¶ [0233] last sentence: when business spending score > threshold and/or certain parameters (e.g. 342 to 346) satisfy a set of predetermined criteria, the CRM system suggests, or automatically starts, an offer flow targeted based on business needs. ¶ [0340] 1st sentence: a count of transactions in account (146) each having a transaction amount > first threshold (e.g., V6 or variable 243); a spending amount of transactions in the account (146) performed over weekends (e.g., V36 or variable 244). ¶ [0411] number of months (401) counted for having card-present international transactions represents an international purchase frequency proxy for respective account (e.g. 146). The number of months (401) may be limited by a predetermined maximum threshold. When the actual number of months (401) counted to have such card-present international transactions > the predetermined maximum threshold, the predetermined maximum threshold is used to compute the value 411), “wherein generating the dominant account profile classification model comprises”:
	- “process the transaction data to obtain training data for the dominant account profile classification model” (Visa ¶ [0229] 4th sentence - ¶ [0230] 2nd sentence: 1st percentage (e.g. 70%) of sampled accounts are used as a training sample, with the remaining accounts (e.g., 30%) being used as holdout sample for validation. a statistics analysis method, such as logistic regression, is applied as optimization tool on training sample to select the predictive variables to best distinguish different spending behavior between the business accounts and individual (consumer) accounts and to form an account classification model for computing the business spending score. The account classification model performance is validated using the holdout sample that is not part of the training sample. ¶ [0235] a multiplicity of variables (eg. approximately 2000) are created based on transaction data (109) as candidate classification variables and used in the training process to select a plurality of selected predictive variables (e.g 42). ¶ [0237] the candidate classification variables are evaluated/aggregated at individual account level. Examples of the candidate classification variables include: ¶ [0238] cardholder spending volume: total spend amount aggregated for transactions within each preselected time interval during the period of the transaction data (109) (e.g. 12 months) selected for model training, such as amounts aggregated monthly (e.g., 12 variables for the 12-month period), quarterly (e.g. 4 variables for the 12 -month period), bi-annually (e.g., 2 variable for the twelve-month period), or annually (e.g., 1 variable for the 12-month period);  ¶ [0239] transaction frequency: the number of transactions aggregated for transactions within each preselected time interval during the period of the transaction data (109) (e.g. 12 months) selected for the model training, such as transaction counts aggregated monthly (e.g., 12 variables for the 12-month period), quarterly (e.g. 4 variables for the 12-month period), bi-annually (e.g., 2 variable for the 12-month period), or annually (e.g., 1 variable for the 12-month period); ¶ [0240] average ticket size: the total spend amount aggregated for transactions within each preselected time interval during the period of the transaction data (109) (e.g. 12 months) selected for the model training, divided by the corresponding number of transactions aggregated in the corresponding time interval, such as average transaction size computed monthly e.g., 12 variables for 12-month period), quarterly e.g., 4 variables for 12-month period), bi-annually (e.g., 2 variable for the 12-month period), or annually e.g., 1 variable for the 12-month period); “wherein, the one or more instructions that, when executed cause the at least one processor to process the transaction data, cause the at least one processor to”: 
           - “determine a set of transaction variables based on the transaction data” (Visa ¶ [0230] 1st sentence: select predictive variables to best distinguish different spending behavior between the business accounts and individual (consumer) accounts to form an account classification model); 
	- “change the transaction data into a format to be analyzed to generate the dominant account profile classification model”; (Visa ¶ [0460] 1st sentence hundreds/ thousands  transaction records (301) of a cardholder are converted into hundreds or thousands of variable values (321) for various merchant categories, summarized (335) via factor definitions (331) & cluster definitions (333) into 12 factor values (344) and 1 or 2 cluster IDs (e.g. 343). ¶ [0488] variables (e.g. 313, 315) are normalized and/or standardized. ¶ [0504] the clusters are standardized to represent the predilection of entities in various groups for certain products or services. For example, a set of standardized clusters are formulated for people who shopped, for example, at home improvement stores. The cardholders in same cluster have similar spending behavior. Next at ¶ [0506] a set of affinity values can be computed for an entity, based on the transaction records (301), to indicate the closeness or predilection of the entity to the set of standardized clusters. For example, a cardholder who has a first value representing affinity of the cardholder to 1st cluster may have 2nd value representing affinity of the cardholder to 2nd cluster. For example, if a consumer buys a lot of electronics, the affinity value of the consumer to electronics cluster is high. ¶ [0180] user specific profile (131) is an aggregated spending profile (341) that is generated using the SKU-level information. in one embodiment, the factor values (344) correspond to factor definitions (331) that are generated based on aggregating spending in different categories of products and/or services. A typical merchant offers products and/or services in many different categories. mid-¶ [0453]: after a number of clusters of entity IDs are identified based on patterns of the aggregated measurements, a set of profiles can be generated for the clusters to represent the characteristics of the clusters. Once the clusters are identified, each of the entity IDs (e.g., corresponding to an account, individual, family) can be assigned to one cluster; and the profile for the corresponding cluster may be used to represent, at least in part, the entity (e.g., account, individual, family). Alternatively, the relationship between an entity (e.g., an account, individual, family) and one or more clusters can be determined (e.g., based on a measurement of closeness to each cluster)
	- “generate the account profile classification model based on the set of transaction variables” (Visa ¶ [0204] 2nd-3rd sentences: based on the characteristics, a classification model or decision tool is developed. In one embodiment, the model is used to evaluate the transactions in an account to determine whether it is more suitable to configure the account for personal consumption or business procurement and financing. ¶ [0230] 1st sentence: a statistics analysis method, such as logistic regression, is applied as the optimization tool on the training sample to select the predictive variables to best distinguish the different spending behavior between the business accounts and individual (consumer) accounts and to form an account classification model for computing the business spending score. ¶ [0462] 1st sentence: characteristics of factors are studied to identify dominant aspects of each factor. ¶ [0506] a set of affinity values can be computed for an entity, based on the transaction records (301), to indicate the closeness or predilection of the entity to the set of standardized clusters. For example, a cardholder who has a first value representing affinity of the cardholder to 1st cluster may have 2nd value representing affinity of the cardholder to 2nd cluster. For example, if a consumer buys a lot of electronics, the affinity value of the consumer to electronics cluster is high. ¶ [0180] In one embodiment, user specific profile (131) is an aggregated spending profile (341) that is generated using the SKU-level information. For example, in one embodiment, the factor values (344) correspond to factor definitions (331) that are generated based on aggregating spending in different categories of products and/or services. A typical merchant offers products and/or services in many different categories. mid-¶ [0453]: after a number of clusters of entity IDs are identified based on the patterns of the aggregated measurements, a set of profiles can be generated for the clusters to represent the characteristics of the clusters. Once the clusters are identified, each of the entity IDs (e.g., corresponding to an account, individual, family) can be assigned to one cluster; and the profile for the corresponding cluster may be used to represent, at least in part, the entity (e.g., account, individual, family). Alternatively, the relationship between an entity (e.g., an account, individual, family) and one or more clusters can be determined (e.g., based on a measurement of closeness to each cluster); “and” 
	- “determining, with at least one processor, a plurality of prediction scores for the account based on the dominant account profile classification model and the transaction data” (Visa ¶ [0216] spending classification processing instructions to (1) access/process data for payment transactions associated with multiple payment accounts issued by different issuers to different entities (individual consumers and businesses); (2) statistically analyze transaction data to identify transaction characteristics and/or spending behavior characteristics or variables used to differentiate between consumer and business account (such as those characteristics most strongly correlated with one or other type of account based on linear regression analysis); and (3) generate a predictive model or decision tool (and associated score or indicia) to determine the likelihood that a particular payment account is actually associated with a consumer or a business), 
	“wherein determining the plurality of prediction scores comprises: determining, with at least one processor, for the user, a prediction score for each dominant account profile of a plurality of dominant account profiles, wherein a prediction score for a dominant account profile comprises a prediction of whether the user will conduct a threshold value of payment transactions using the account in one or more payment transaction categories of a plurality of payment transaction categories” (Visa ¶ [0192] 2nd sentence: to satisfy threshold, the user is classified or predicted to exhibit high propensity to purchase. ¶ [0219] 1st sentence: identify a payment device or consumer account that has a business spending score higher than a threshold, where the threshold corresponds to a predetermined probability that the user is using consumer account primarily for a business purpose. ¶ [0231] 2nd sentence: the accounts with a business spending score above a predetermined threshold are identified as most likely being actually used as business account. ¶ [0252] the predictive model formulated based on the selected set of predictive variables is applied to the validation dataset for scoring and model performance validation. ¶ [0253] the following set of predictive variables are selected: ¶ [0262] V9: % of annual spending volume in the category of auto rental; ¶ [0263] V10: % of annual spending volume in the category of bill pay etc. at ¶¶ [0264]-[0286],  [0303], [0304], [0307]-[0311]. Finally, ¶ [0355] 1st, 4th-5th sentences: several behavioral characteristics can be used to construct transactional variables for a predictive model for affluence level. For example, affluent people dine out more frequently than non-affluent. Affluent people have more disposable income, and therefore be more likely to purchase items that are not necessities, such as items in the merchant category of specialty retail);
	- “determining, with at least one processor, a highest prediction score of the plurality of prediction scores for the plurality of dominant account profiles, wherein the highest prediction score corresponds to a recommended dominant account profile of the plurality of dominant account profiles for the account” (Visa ¶ [0228] 3rd-5th sentences: the accounts are ranked based on business spending score computed using account classification model generated. In one instance, more than 60% of accounts ranked at highest decile according to the business spending score are business accounts; and about 3% of accounts ranked at lowest decile according to the business spending score are business accounts. In one instance, the % of business accounts in various deciles, ranging from highest to lowest, are 61.6%, 38.3%, 23.9%, 14.8%, 10.0%, 7.3%, 5.7%, 4.6%, 3.9%, 3.1%. ¶ [0355] The inventors realized that several behavioral characteristics can be used to construct transactional variables for a predictive model for affluence level. For example, the affluent travel much more; and the higher the level of affluence, the more they travel. For example, affluent people dine out more frequently than the non-affluent. For example, affluent people have more disposable income, and would therefore be more likely to purchase items that are not necessities, such as items in the merchant category of specialty retail);
	- “generating, with at least one processor, at least one report associated with the recommended dominant account profile of the plurality of dominant account profiles for the account based on determining the recommended dominant account profile”
          (Visa ¶ [0035]: correlation results used in predictive models to predict transactions and/or spending patterns based on activities or events, to predict activities or events based on transactions or spending patterns, to provide alerts or reports, etc. ¶ [0188] last sentence: recommendations by predictive association and other analytical techniques. 
	Visa ¶ [0352] - ¶ [0353] a score is computed using the transaction data to identify affluent users of consumer accounts. Personalized and/or targeted offers can be provided to users based on score and/or other info such as transaction profiles. ¶ [0353] For example, transaction data of 1st type of consumer accounts is used to identify a subset of accounts having behaviors that mirror behavior of accounts of 2nd type, and thus have opportunity to be offered with accounts of 2nd type. Info identifying a list of accounts of 1st type and scores of respective accounts is generated and provided to an account issuer for actions, such as offering account holders having high scores an upgrade to the accounts of 2nd type, or providing the account holders with incentives and/or rewards, etc. to improve account holder loyalty and/or promote account usage. ¶ [0355] the inventors realized that several behavioral characteristics can be used to construct transactional variables for a predictive model for affluence level. For example, the affluent travel much more; and the higher the level of affluence, the more they travel. This is especially true of international travel. For example, affluent people dine out more frequently than the non-affluent. Affluent people have more disposable income, and would therefore be more likely to purchase items that are not necessities, such as items in the merchant category of specialty retail. ¶ [0397]: the score indicative of the affluence level is used to rank the account holders for product recommendations. For example, 1st % of top ranked accounts (e.g. 3.4%) are recommended for platinum accounts; and a 2nd % of next top ranked accounts (e.g. 11%) are recommended for gold accounts); “and” 	
	- “communicating, with at least one processor, the at least one report based on generating the at least one report” (Visa ¶ [0353] 2nd sentence: information identifying a list of accounts of 1st and 2nd type and scores of the respective accounts can be generated and provided to an account issuer for actions, such as offering account holders having high scores upgrade to accounts of 2nd type, or providing account holders with incentives and/or rewards, etc. to improve account holder loyalty and/or promote account usage).
	- “generate an offer based on determining that the prediction score of the recommended dominant account profile satisfies a threshold value of the prediction score” (Visa ¶ [0192] 2nd-3rd sentences: if SKU-level profiles of others reflect a quantity or frequency of purchase that is determined to satisfy a threshold, then user (101) may also be classified or predicted to exhibit a high propensity to purchase. Thus, the type and frequency of advertisements that account for such propensity may be appropriately tailored for user (101). ¶ [0215] 2nd sentence: The spending factors or variables (along with their associated coefficients or scaling factors) are used in a classification model or decision tool applied to the transaction data (109) of a specified account (e.g., 146) to determine whether the account is more likely to be a consumer account or a business account, whether the account is more likely being used for personal consumption or business procurement, or whether the account is more suitable to be configured as a consumer account or a business account, based on the actual spending in the account. In one embodiment, based on this determination, marketing and product development activities or offers can be more effectively directed at the intended audience. ¶ [0231] 2nd second: the accounts with a business spending score above a predetermined threshold are identified as most likely being actually used as a business account. ¶ [0233] last sentence: when the business spending score is above a threshold and/or certain parameters (e.g., 342 to 346) satisfy a set of predetermined criteria, the CRM system suggests, or automatically starts, an offer flow targeted based on business needs).
Visa does not teach “activation” as in “predetermined time interval of activation of an account”
          (independent Claims 1, 9, 16). Also,
Visa does not teach “the predetermined time interval after activation of the debit account is 30 days”                     
(independent Claim 16)
Wandelmer however, in analogous art of profiling customers from transaction data as per ¶ [0007], ¶ [0009], ¶ [0010], ¶ [0010] etc. teaches or suggests: 
	- “…a predetermined time interval of activation of an account” -independent Claims 1,9,16
	     (Wandelmer ¶ [0028] 2nd sentence: uses a given threshold characterizing a time of observation since a financial product is activated by the particular user. ¶ [0111] Maturity period: a parameter M can be used to characterize the time of observation since the customer activated the financial product e.g. credit card);
	- “wherein the predetermined time interval after activation of the debit account is 30 days”;
(independent Claim 16)
	(Wandelmer ¶ [0111] 1st-2nd sentences: a parameter M used to characterize the time of observation since customer activated the financial product. The observation of default (defined by T). For instance at ¶ [0110] 2nd sentence: if T=30 days, then customers with a pending payment 30 or more days will be considered as positive default samples).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Visa’s “method / system / computer program product” to have included Wandelmer teachings to have provided better technical accuracy and discrimination capabilities for a wider range of uses and with improved selection of significant characteristic from used data (Wandelmer ¶ [0045] last sentence and MPEP 2143 G). The predictability of such modification is corroborated by the broad level of skills of one of ordinary skills in the art as articulated by Visa1 at ¶ [0602] 2nd sentence in view of Wandelmer at ¶ [0055] 1st sentence. 
Further, the claimed invention could have also been viewed as a mere combination of old analytical and financial elements in a similar profiling customers field of endeavor. In such combination each element would have merely performed same financial, econometric and analytical functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Visa in view of Wandelmer, the to be combined elements would have fitted together, like pieces of a puzzle in complementary, logical, technologically feasible and economically desirable manner. Thus, it is reasoned that the results of combination would have been predictable (MPEP 2143 A).

Claims 2, 17 Visa / Wandelmer teaches all the limitations above. 
                      Visa further teaches / suggests “wherein the dominant account profile classification model comprises a multinomial classification model” (Visa ¶ [0229]: 1st multiplicity of accounts (3.2 million) are selected from consumer account portfolios, and 2nd multiplicity of accounts (1.6 million) are selected from business account portfolios. The selected accounts are used as account samples. The transaction data of payment transactions performed within a predetermined period of time (past 12 months) are retrieved for each of sampled accounts (4.8 million selected accounts). A first percent (e.g. 70%) of sampled accounts are used as a training sample, with remaining accounts (e.g. 30%) used as holdout sample for validation. ¶ [0494]: factor values can be used in multiple models such as regression models and neural network models. Since factors are relatively non-collinear, the factors can work well as independent variables. For example, factors and clusters are used as independent variables in tree models).
	         Wandelmer also teaches / suggests: “wherein the dominant account profile classification model comprises a multinomial classification model” (Wandelmer ¶ [0050] 1st sentence Present invention provides a method and a system to generate a multifactorial representation of a user's personality and behavior characteristics. ¶ [0065] 3rd sentence: By considering the proposed multi-factorial representation model, some of these parameters are mapped into the many data variables that constitute the representation of the user, thus providing this information in an indirect manner.
¶ [0080] 1st sentence: The regularity of the variables presented within the multiple facets of the proposed method give important insights about the behavior of the user, with high likelihood to correlate to personality traits relevant for the creditworthiness profile). 
	Rationales to modify/combine Visa / Wandelmer were presented above. 
Claims 10, 18 Visa / Wandelmer teaches all the limitations above. 
		Visa further teaches / suggests: “wherein the plurality of dominant account profiles comprises at least one of the following” 
              - “a first dominant account profile associated with a first payment transaction category, the first payment transaction category comprising a first threshold value of payment transactions conducted during a predetermined time interval using a card-not-present payment channel independent of one or more merchant categories” (Visa ¶ [0253]: the following set of predictive variables are selected: ¶ [0255]:  count of card not present transactions. ¶ [0259]-[0261] count of transactions each having an amount, % or total spending exceeding a first threshold e.g., $1000);
	- “a second dominant account profile associated with a second payment transaction category, the second payment transaction category comprising a second threshold value of payment transactions conducted during the predetermined time interval in a fuel merchant category” (Visa ¶ [0274]: percentage of annual spending volume in the category of oil/gas. Also ¶ [0304], ¶ [0340] last sentence), “a food and grocery merchant category” (Visa ¶ [0283]: supermarkets. ¶ [0310]), “a telecommunications and utilities merchant category”, “a quick service restaurant (QSR) merchant category” (Visa ¶ [0278]: quick service restaurants), “and a drug store and pharmacy merchant category” (Visa ¶ [0268], ¶ [0309]: drug store category), 
	- “a third dominant account profile associated with a third payment transaction category, the third payment transaction category comprising a third threshold value of payment transactions conducted during the predetermined time interval in a restaurants merchant category” (Visa ¶ [0278] % of annual spending volume in the category of quick service restaurants; ¶ [0280]: % of annual spending volume in the category of restaurants), “an apparel and accessories merchant category” (¶ [0281] percentage of annual spending volume in the category of sporting goods), “a discount store merchant category” (¶ [0267] discount store category), “a department store merchant category” (¶ [0265] department store category), “a retail goods merchant category” (¶ [0281]: sporting gods category), “an entertainment merchant category” (¶ [0277] entertainment category), “and an electronics merchant category” (¶ [0506] last sentence: electronics category), 
	- “a fourth dominant account profile associated with a fourth payment transaction category, the fourth payment transaction category comprising a fourth threshold value of payment transactions conducted during the predetermined time interval in a transportation merchant category” (Visa ¶ [0236], ¶ [0241]-¶ [0244], ¶ [0249]: transaction frequency, average transaction amount, spending volume in Auto Rental category), “a lodging merchant category” (Visa ¶ [0236], ¶ [0241]-¶ [0244], ¶ [0249]: transaction frequency, average transaction amount, spending volume in Lounge category), “a travel services merchant category” (Visa ¶ [0277], ¶ [0285], ¶ [0363]: travel category), “an airlines merchant category” (Visa ¶ [0236], ¶ [0241]-¶ [0244], ¶ [0249]: transaction frequency, average transaction amount, spending volume in Airline category), “and a vehicle rental merchant category” (Visa ¶ [0236], ¶ [0241]-¶ [0244], ¶ [0249]: transaction frequency, average transaction amount, spending volume in Auto Rental category), “and” 
	- “a fifth dominant account profile associated with a fifth payment transaction category, the fifth payment transaction category comprising a fifth threshold value of payment transactions conducted during the predetermined time interval in health care merchant category” (Visa ¶ [0271]: health care category), “an education and government merchant category” (¶ [0270]: government category), “a retail services merchant category” (¶ [0273]: specialty retail; ¶ [0276]: other retails), “an automotive merchant category” (¶ [0262]: auto rental category), “a professional services merchant category”, “a business to business merchant category” (¶ [0264]: business to business category), “a direct marketing merchant category” (¶ [0266]: direct marketing category), “and a wholesale club merchant category” (¶ [0286]: wholesale clubs category).   

Claims 5, 12 Visa / Wandelmer teaches all the limitations above. 
       Visa teaches/suggest the set of transaction variables comprises at least one of the following 
	- “an account activation variable associated with whether an account of the user was involved in a payment transaction conducted in a payment transaction category”, 
	- “an account activation variable associated with a number of payment transaction categories in which a payment transaction involving an account of the user was conducted”, 
	- “an account activation variable associated with a number of payment transactions involving an account of the user in a payment transaction category”, 
	- “an account activation variable associated with a transaction volume of a plurality of payment transactions involving an account of the user in a payment transaction category”, 
	- “an account activation variable associated with whether an account of the user was involved in a type of payment transaction”, 
	- “an account activation variable associated with a number of payment transactions involving an account of the user based on a type of payment transaction”, 
	- “an account activation variable associated with a transaction volume of a plurality of payment transactions involving an account of the user based on a type of payment transaction”, 
	- “an account activation variable associated with whether an account of the user was involved in a payment transaction during a time interval”, 
	- “an account activation variable associated with a number of payment transactions involving an account of the user during a time interval”, 49WO 2019/135749PCT/US2018/012322 
	- “an account activation variable associated with a transaction volume associated with a plurality of payment transactions involving an account of the user during a time interval”, 
	- “an account activation variable associated with whether an account of a plurality of accounts the user was involved in a payment transaction” (Visa ¶ [0030] 1st sentence: identify personal accounts that have business spending activities, and/or business accounts that have personal spending activities. ¶ [0200] after an account is issued to an account holder as personal consumer, the account holder may start using the account for business purpose, as the account holder starts a business and uses the account as a procurement and finance);
 	- “an account activation variable associated with a number of payment transactions involving an account of a plurality of accounts the user as compared to a number of payment transaction involving the plurality of accounts of the user”, 
	- “an account activation variable associated with a transaction volume of a plurality of payment transactions involving a plurality of accounts the user”, “or” 
	- “any combination thereof”.
Wandelmer also suggests the set of transaction variables comprises at least one of the following 
	- “an account activation variable associated with whether an account of the user was involved in a payment transaction conducted in a payment transaction category”, 
	- “an account activation variable associated with a number of payment transaction categories in which a payment transaction involving an account of the user was conducted”, 
	- “an account activation variable associated with a number of payment transactions involving an account of the user in a payment transaction category”, 
	- “an account activation variable associated with a transaction volume of a plurality of payment transactions involving an account of the user in a payment transaction category”, 
	- “an account activation variable associated with whether an account of the user was involved in a type of payment transaction”, 
	- “an account activation variable associated with a number of payment transactions involving an account of the user based on a type of payment transaction”, 
	- “an account activation variable associated with a transaction volume of a plurality of payment transactions involving an account of the user based on a type of payment transaction”, 
	- “an account activation variable associated with whether an account of the user was involved in a payment transaction during a time interval”, 
	(Wandelmer ¶ [0111] 1st-2nd sentences: a parameter M used to characterize the time of observation since customer activated the financial product. The observation of default (defined by T). For instance ¶ [0110] 2nd sentence: if T=30 days, then customers with a pending payment 30 or more days will be considered as positive default samples).
	- “an account activation variable associated with a number of payment transactions involving an account of the user during a time interval”, 49WO 2019/135749PCT/US2018/012322 
	(Wandelmer ¶ [0111] 1st-2nd sentences: a parameter M used to characterize the time of observation since customer activated the financial product. The observation of default (defined by T). For instance ¶ [0110] 2nd sentence: if T=30 days, then customers with a pending payment 30 or more days will be considered as positive default samples).
	- “an account activation variable associated with a transaction volume associated with a plurality of payment transactions involving an account of the user during a time interval”, 
	- “an account activation variable associated with whether an account of a plurality of accounts the user was involved in a payment transaction”;
	- “an account activation variable associated with a number of payment transactions involving an account of a plurality of accounts the user as compared to a number of payment transaction involving the plurality of accounts of the user”, 
	- “an account activation variable associated with a transaction volume of a plurality of payment transactions involving a plurality of accounts the user”, “or” 
	- “any combination thereof”.
	Rationales to modify/combine Visa / Wandelmer were presented above.

Claims 6, 13 Visa / Wandelmer teaches all the limitations above. Further,
Visa teaches/ suggests wherein the transaction data is first transaction data associated with a first plurality of payment transactions, and the method further comprising: 
	- “determining transaction data associated with a second plurality of payment transactions involving a plurality of accounts of a plurality of users” (Visa ¶ [0071] last sentence: in context of 1st MCC for a targeted audience, a profile identifying 2nd MCCs with high correlation of spending propensity with 1st MCC can be used to select advertisements for the targeted audience. ¶ [0200] after an account is issued to an account holder as personal consumer, the account holder may start using the account for business purpose, as the account holder starts a business and uses the account as a procurement and finance); 
	- “segmenting the second plurality of payment transactions into one or more dominant account profiles of the plurality of dominant account profiles based on the transaction data associated with the second plurality of payment transactions”
	(Visa ¶ [0355] 1st, 4th-5th sentences: several behavioral characteristics can be used to construct transactional variables for a predictive model for affluence level. For example, affluent people dine out more frequently than non-affluent. Affluent people have more disposable income, and therefore more likely to purchase items that are not necessities, such as items in the merchant category of specialty retail. ¶ [0460] 1st sentence: hundreds or thousands of transaction records of a cardholder are converted into hundreds or thousands of variable values for various merchant categories, which are summarized via the factor definitions and cluster definitions into twelve factor values and one or two cluster IDs. ¶ [0461] 1st sentence: the behavior and characteristics of the clusters are studied to identify a description of a type of representative entities that are found in each of the clusters. ¶ [0503] 1st sentence: parameters used in aggregated spending profile can be used to define a segment or cluster of entities. ¶ [0510] purchase and search data are correlated based on mapping to standardized clusters i.e. cells or segments); “and” 
	- “identifying a dominant account profile for each account of the plurality of accounts based on segmenting the second plurality of payment transactions into the one or more dominant account profiles of the plurality of dominant account profiles”
	(Visa ¶ [0462] the behavior and characteristics of the factors are also studied to identify dominant aspects of each factor. The clusters can be named based on dominant aspects to easily understand the meaning of a factor value. ¶ [0468] the aggregated spending profile represents dominant geographic area in which spending associated with the entity ID occurred. Alternatively, or in combination, the aggregated spending profile include a distribution of transaction amounts over a set of zip codes that account for majority of transactions or transaction amounts e.g. 90%).  

Claims 8, 15 Visa / Wandelmer teaches all the limitations above. Further,
Visa does not explicitly recite: 
           - “wherein the predetermined time interval after activation of the debit account is 30 days” 
Wandelmer however in analogous profiling customers from transaction data teaches or suggests: 
	- “wherein the predetermined time interval after activation of the debit account is 30 days”
	(Wandelmer ¶ [0111] 1st-2nd sentences: a parameter M used to characterize the time of observation since the customer activated the financial product. The observation of default (defined by T). For instance at ¶ [0110] 2nd sentence:, if T=30 days, then customers with a pending payment 30 or more days will be considered as positive default samples).
	Rationales to modify/combine Visa / Wandelmer are above and reincorporated.







-------------------------------------------------------------------------------------------------------------------------------
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Visa / Wandelmer as applied to claim 1 above, in further view of  
	* Olives et al, US 20130275186 A1, by Applicant Visa hereinafter Visa2. As per, 
Claim 3 Visa / Wandelmer teaches all the limitations above. 
Visa further teaches / suggests “the plurality of dominant account profiles comprises”: 
	- “a first dominant account profile associated with a first payment transaction category, the first payment transaction category comprising a first threshold value of payment transactions conducted during a predetermined time interval using a card-not-present payment channel independent of one or more merchant categories” 
          (Visa ¶ [0253]: the following set of predictive variables are selected: ¶ [0255]: a count of card not present transactions. ¶ [0259] - ¶ [0261] a count of transactions each having an amount, percent or total spending exceeding a first threshold e.g., $1000);
	- “a second dominant account profile associated with a second payment transaction category, the second payment transaction category comprising a second threshold value of payment transactions conducted during the predetermined time interval in a fuel merchant category” (Visa ¶ [0274]: percentage of annual spending volume in the category of oil/gas. Also ¶ [0304], ¶ [0340] last sentence), “a food and grocery merchant category” (Visa ¶ [0283]: supermarkets. Also ¶ [0310]), “ (Visa ¶ [0278]: quick service restaurants), “and a drug store and pharmacy merchant category” (Visa ¶ [0268], ¶ [0309]: drug store category), 
	- “a third dominant account profile associated with a third payment transaction category, the third payment transaction category comprising a third threshold value of payment transactions conducted during the predetermined time interval in a restaurants merchant category” (Visa ¶ [0278] percentage of annual spending volume in the category of quick service restaurants; ¶ [0280]: percentage of annual spending volume in the category of restaurants), “an apparel and accessories merchant category” (Visa ¶ [0281] percentage of annual spending volume in the category of sporting goods), “a discount store merchant category” (Visa ¶ [0267] discount store category), “a department store merchant category” (Visa ¶ [0265] department store category), “a retail goods merchant category” (Visa ¶ [0281]: sporting gods category), “an entertainment merchant category” (Visa ¶ [0277] entertainment category), “and an electronics merchant category” (Visa ¶ [0506] last sentence: electronics category), 
	- “a fourth dominant account profile associated with a fourth payment transaction category, the fourth payment transaction category comprising a fourth threshold value of payment transactions conducted during the predetermined time interval in a transportation merchant category” (Visa ¶ [0236], ¶ [0241]-¶ [0244], ¶ [0249]: transaction frequency, average transaction amount, spending volume in Auto Rental category), “a lodging merchant category” (Visa ¶ [0236], ¶ [0241]-¶ [0244], ¶ [0249]: transaction frequency, average transaction amount, spending volume in Lounge category), “a travel services merchant category” (Visa ¶ [0277], ¶ [0285], ¶ [0363]: travel category), “an airlines merchant category” (Visa ¶ [0236], ¶ [0241]-¶ [0244], ¶ [0249]: transaction frequency, average transaction amount, spending volume in Airline category), “and a vehicle rental merchant category” (Visa ¶ [0236], ¶ [0241]-¶ [0244], ¶ [0249]: transaction frequency, average transaction amount, spending volume in Auto Rental category), “and” 
	- “a fifth dominant account profile associated with a fifth payment transaction category, the fifth payment transaction category comprising a fifth threshold value of payment transactions conducted during the predetermined time interval in health care merchant category” (Visa ¶ [0271]: health care category), “ (Visa ¶ [0270]: government category), “a retail services merchant category” (¶ [0273]: specialty retail; ¶ [0276]: other retails), “an automotive merchant category” (¶ [0262]: auto rental category), “(Visa ¶ [0264]: business to business category), “a direct marketing merchant category” (Visa ¶ [0266]: direct marketing category), “and a wholesale club merchant category” (Visa ¶ [0286]: wholesale clubs category).   
Visa / Wandelmer as a combination does not teach 
	- “a telecommunications and utilities merchant category”,
	- “an education” “category” 
	- “a professional services merchant category” as claimed. 
Visa2 however in analogous profiling and segmenting user transactions teaches or suggests:
	- “a telecommunications and utilities merchant category” (Visa2 ¶ [0028] categories may be in different segments: ¶ [0046] - ¶ [0049] Telecommunications and Utilities)
	- “an education” (Visa2 ¶ [0028] The categories may be in different segments: ¶ [0033] - ¶ [0034] Universities and School districts)
	- “a professional services merchant category” (Visa2 ¶ [0028] The categories may be in different segments: ¶ [0048] Professional, scientific, and technical services)
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Visa / Wandelmer “method” to have included “a telecommunications and utilities merchant category”, “an education” “category”, “a professional services merchant category” in further view of Visa2 in order to have better benchmarked the sales growth and market share across  specific categories (Visa2 ¶ [0007] last sentence, ¶ [0018] 4th sentence, ¶ [0085] 1st sentence & MPEP 2143 G, F). The predictability of such modification would have further been corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Visa1 at ¶ [0602] 2nd sentence in view of Wandelmer at ¶ [0055] 1st sentence
and in further view of Visa2 at ¶ [0076] 1st sentence, ¶ [0120] last sentence, ¶ [0129] 1st sentence, ¶ [0136] last sentence, ¶ [0137]. Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar field of endeavor dealing with profiling and segmenting user transactions.  In such combination each element merely would have performed the same analytical, finance and econometric functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Visa / Wandelmer in further view of Visa2, the to eb combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Conclusion
Following prior art is made of record and considered pertinent to Applicant’s disclosure:
	* WO 2008067543 A2 teaching Method For Targeting Offer To Customer Involves Sending Predetermined Incentive Offers To Customer Based On Assigned Loyalty Ranking And Category Spend Ranking
* Earn 3X Credit Card rewards, Huntington webpages, archives org, Dec 29, 2017 teaching at the last page: earn 3X rewards in the one category you choose from thirteen pre-selected categories, up to $2000 per quarter. You may select your category once within the first 30 days of opening a new account then again prior to the start of each quarter for the next quarter. Earn 1X reward for all other purchases. Mastercard and Mastercard Brand Mark are registered trademarks of Mastercard International Incorporated.   
* US 7958142 B2 teaching User Profile Aggregation
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624 A
	June 29th, 2022 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); 
          Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)
        2 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); 
           Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); 
           Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)
        3 BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018);
        4 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        5 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); 
          Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); 
          Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        6 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016), 
          TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
        7 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        8  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        9 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016);
        10 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
        11 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755;
        12 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
        13 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93